 

Exhibit 10.45

AMENDMENT TO VARIOUS CREDIT DOCUMENTS

AMENDMENT TO VARIOUS CREDIT DOCUMENTS (this “Amendment”), dated as of March 9,
2007, among WILLIAMS SCOTSMAN INTERNATIONAL, INC. (formerly known as Scotsman
Holdings, Inc.), a Delaware corporation (“Holdings”), WILLIAMS SCOTSMAN, INC., a
Maryland corporation (the “Borrower”), the subsidiaries of the Borrower party
hereto, the Lenders party to the Credit Agreement referred to below that are
party hereto, BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”), and each of DEUTSCHE BANK TRUST COMPANY
AMERICAS and BT COMMERCIAL CORPORATION, as sub-collateral agents (in such
capacity, together with their respective successors in such capacity, the
“Sub-Collateral Agents”).  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to an Amended and Restated Credit Agreement, dated as of June 28, 2005,
as amended (the “Credit Agreement”);

WHEREAS, the Borrower has requested (i) an amendment to the defined term
“Permitted Acquisition” in the Credit Agreement, (ii) the release of Williams
Scotsman of Canada, Inc. (“WSC”) from its obligations under the Canadian
Subsidiaries Guaranty, Canadian Security Agreement and Canadian Bank Control
Agreement and the release of any and all Liens granted by WSC under any such
agreements, (iii) the termination of the Canadian Subsidiaries Guaranty,
Canadian Security Agreement and Canadian Bank Control Agreement and (iv) the
release of the Lien of the Collateral Agent under each of the U.S. Pledge
Agreement and the U.S. Security Agreement in a portion of the equity interests
of WSC pledged thereunder;

WHEREAS, the Borrower and the Administrative Agent entered into a post-closing
letter agreement (the “Post-Closing Letter Agreement”), dated as of June 28,
2005, pursuant to which the Borrower agreed, among other things, upon the
payment in full of the Senior Secured Notes and the Senior Unsecured Notes to
enter into amendments to the Collateral Documents and Guaranties in order to
secure and guarantee, respectively, Obligations with respect to certain Bank
Products which were not permitted under the indentures for the Senior Secured
Notes and Senior Unsecured Notes to be secured pursuant to the Collateral
Documents or guarantied pursuant to the Guaranties;

WHEREAS, the Senior Secured Notes and the Senior Unsecured Notes have been paid
in full;

WHEREAS, the parties hereto wish to (i) amend the Credit Agreement with respect
to Permitted Acquisitions, (ii) provide for the releases relating to WSC
referred to above and the termination of the Canadian Subsidiaries Guaranty,
Canadian Security Agreement and Canadian Bank Control Agreement and (iii) amend
the Credit Agreement, certain of the Collateral Documents and the Guaranties in
order to satisfy the foregoing agreement of the Borrower under the Post-Closing
Letter Agreement, all on the terms and subject to the conditions contained
herein;

NOW, THEREFORE, it is agreed:


I.                                         PAYMENT IN FULL OF SENIOR SECURED
NOTES AND SENIOR UNSECURED NOTES; HEDGE AGREEMENTS.  THE BORROWER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS THAT
(I) ALL OBLIGATIONS AND LIABILITIES OWING UNDER OR WITH RESPECT TO THE SENIOR
SECURED NOTES, THE OTHER SENIOR SECURED NOTES DOCUMENTS, THE SENIOR UNSECURED
NOTES AND THE OTHER SENIOR UNSECURED NOTES DOCUMENTS HAVE BEEN PAID IN FULL AND
(II) NO CREDIT PARTY IS A PARTY TO A HEDGE AGREEMENT ON THE DATE HEREOF (OTHER
THAN A CURRENCY FORWARD AGREEMENT BETWEEN THE BORROWER AND BOFA).


II.                                     AMENDMENTS TO CREDIT AGREEMENT AND
CERTAIN OTHER CREDIT DOCUMENTS.  EFFECTIVE ON THE THIRD AMENDMENT EFFECTIVE DATE
(AS DEFINED IN PART V, SECTION 5 OF THIS AMENDMENT):


--------------------------------------------------------------------------------



A.                                   THE CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


1.                                       NOTWITHSTANDING ANYTHING IN THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO THE CONTRARY, WSC SHALL NO LONGER
CONSTITUTE A CANADIAN SUBSIDIARY GUARANTOR, A CREDIT PARTY, A GUARANTOR, A
QUALIFIED CREDIT PARTY, A QUALIFIED SUBSIDIARY GUARANTOR OR A SUBSIDIARY
GUARANTOR.


2.                                       THE DEFINED TERMS “AVERAGE LEASE TERM”
AND “AVERAGE RENTAL RATE” IN SECTION 1.1 OF THE CREDIT AGREEMENT ARE AMENDED BY
ADDING THE WORDS “OF THE QUALIFIED CREDIT PARTIES” IMMEDIATELY AFTER EACH USAGE,
IF ANY, OF THE WORDS “RENTAL EQUIPMENT” AND “UNITS” IN SUCH DEFINED TERMS.


3.                                       THE DEFINED TERMS “CANADIAN BANK
CONTROL AGREEMENT”, “CANADIAN SECURITY AGREEMENT”, “CANADIAN SUBSIDIARIES
GUARANTY”, “CANADIAN SUBSIDIARY GUARANTOR” AND “QUALIFIED CANADIAN JURISDICTION”
IN SECTION 1.1 OF THE CREDIT AGREEMENT ARE DELETED IN THEIR ENTIRETY AND EACH OF
EXHIBIT C-2 (FORM OF CANADIAN BANK CONTROL AGREEMENT), EXHIBIT F-2 (FORM OF
CANADIAN SECURITY AGREEMENT) AND EXHIBIT J-2 (FORM OF CANADIAN SUBSIDIARIES
GUARANTY) ARE DELETED AS EXHIBITS TO THE CREDIT AGREEMENT AND FROM THE TABLE OF
CONTENTS TO THE CREDIT AGREEMENT.


4.                                       THE DEFINED TERM “ELIGIBLE ACCOUNTS
RECEIVABLE” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY (I) DELETING
THE WORDS “OR CANADIAN DOLLARS” NEAR THE BEGINNING OF SUCH DEFINED TERM,
(II) DELETING THE WORDS “AND CANADA” IN CLAUSE (I) OF SUCH DEFINED TERM AND
(III) RESTATING CLAUSE (L) THEREOF TO READ AS FOLLOWS:

(l)            the account debtor is the United States of America or any
department, agency or instrumentality thereof, except (A) to the extent that the
amount of such Account, together with the amount of all such other Accounts of
the Qualified Credit Parties, does not exceed in the aggregate 15% in face value
of all Accounts of the Borrower and its Subsidiaries whose Accounts are included
in the Borrowing Base then outstanding or (B) if the Borrower duly assigns its
rights to payment of such Account to the Collateral Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.); or


5.                                       THE DEFINED TERM “ELIGIBLE RENTAL
EQUIPMENT” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING (I) THE
WORDS “APPLICABLE UCC AND PPSA FILINGS AND REGISTRATIONS” IN CLAUSE (C) OF SUCH
DEFINED TERM AND SUBSTITUTING THEREFOR THE WORDS “APPLICABLE UCC FILINGS”,
(II) THE WORDS “OR A QUALIFIED CANADIAN JURISDICTION” IN CLAUSE (D) OF SUCH
DEFINED TERM AND (III) THE “(X)” AND SUBCLAUSE (Y) IN CLAUSE (G) OF SUCH DEFINED
TERM.


6.                                       THE DEFINED TERM “GUARANTEED CREDITORS”
IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY ADDING THE WORDS “OR WHICH
IS A PROVIDER OF ANY BANK PRODUCT” IMMEDIATELY AFTER THE WORDS “PARTY TO A HEDGE
AGREEMENT” CONTAINED THEREIN.


7.                                       THE DEFINED TERM “GUARANTEED
OBLIGATIONS” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY (I) DELETING
THE WORD “AND” IMMEDIATELY BEFORE CLAUSE (II) THEREOF AND SUBSTITUTING THEREFOR
A COMMA AND (II) ADDING A NEW CLAUSE (III) TO THE END THEREOF IMMEDIATELY BEFORE
THE PERIOD WHICH READS AS “AND (III) THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS DESCRIBED IN CLAUSE (C) OF THE DEFINITION THEREOF”.


8.                                       THE DEFINED TERM “HOLDING COMPANY
REQUIREMENTS” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY (I) AMENDING
AND RESTATING CLAUSE (1)(II) THEREOF TO READ AS FOLLOWS:


(II)  THE HOLDING (DIRECTLY OR THROUGH UNRESTRICTED SUBSIDIARIES), ACQUISITION,
SALE OR OTHER DISPOSITION OF EQUITY INTERESTS IN UNRESTRICTED SUBSIDIARIES AND
OTHER FOREIGN INVESTMENTS IN PERSONS, IN EACH INSTANCE, NOT CONSTITUTING A
SUBSIDIARY OF THE BORROWER OR ANY PERSON IN WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAS MADE AN INVESTMENT,


(II) AMENDING AND RESTATED CLAUSE (1)(IV) THEREOF TO READ AS FOLLOWS:


(IV)  THE GUARANTY OF INDEBTEDNESS AND OTHER OBLIGATIONS OF (X) THE BORROWER
(SUCH GUARANTY TO BE UNSECURED EXCEPT THAT THE OBLIGATIONS SHALL BE GUARANTEED
BY HOLDINGS ON A SECURED BASIS AS SET FORTH HEREIN AND IN THE OTHER CREDIT
DOCUMENTS), (Y) FOREIGN SUBSIDIARIES OF HOLDINGS (SUCH GUARANTY TO BE UNSECURED
OR, IN THE CASE OF A GUARANTY OF INDEBTEDNESS, SECURED ONLY BY THE CAPITAL STOCK
OF THE FOREIGN SUBSIDIARY WHOSE INDEBTEDNESS IS GUARANTEED OR THE FIRST TIER
FOREIGN SUBSIDIARY OF HOLDINGS THAT OWNS, DIRECTLY OR INDIRECTLY, THE FOREIGN
SUBSIDIARY WHOSE INDEBTEDNESS

2


--------------------------------------------------------------------------------



IS GUARANTEED; PROVIDED, THAT IN NO EVENT SHALL ANY CAPITAL STOCK OF A CANADIAN
SUBSIDIARY ANY OR ALL OF WHOSE CAPITAL STOCK IS PLEDGED, OR IS REQUIRED UNDER
THIS AGREEMENT TO BE PLEDGED, AS SECURITY FOR ANY OBLIGATIONS BE SECURITY FOR
ANY SUCH GUARANTY) AND (Z) PERSONS NOT CONSTITUTING SUBSIDIARIES OF HOLDINGS IN
WHICH HOLDINGS ACQUIRED AN EQUITY INTEREST PURSUANT TO A PERMITTED ACQUISITION
(SUCH GUARANTY TO BE UNSECURED OR SECURED ONLY BY THE EQUITY INTEREST OF
HOLDINGS IN SUCH PERSON) AND THE GUARANTY OF OBLIGATIONS OF ANY CREDIT PARTY,


AND (III) DELETING THE WORDS “OR CANADA” USED TWICE IN CLAUSE (4) OF SUCH
DEFINED TERM.


9.                                       THE DEFINED TERM “PERMITTED
ACQUISITION” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY (I) AMENDING
AND RESTATING SUBCLAUSE (B) OF THE PROVISO TO CLAUSE (1) THEREOF TO READ AS
FOLLOWS:


(B) ANY SUCH ACQUISITION BY HOLDINGS OR ANY UNRESTRICTED SUBSIDIARY SHALL BE
ONLY OF ASSETS LOCATED OUTSIDE OF THE UNITED STATES OR OF EQUITY INTERESTS OF
ANY PERSON THAT (I) IS NOT INCORPORATED, ORGANIZED OR FORMED UNDER THE LAWS OF
THE U.S., ANY STATE THEREOF, THE UNITED STATES VIRGIN ISLANDS OR PUERTO RICO AND
(II) CONDUCTS NO BUSINESS, DIRECTLY OR INDIRECTLY, IN THE U.S. (OTHER THAN DE
MINIMIS BUSINESS)


, (II) DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARY” USED TWICE IN CLAUSE
(2) THEREOF AND SUBSTITUTING THEREFOR THE WORDS “FOREIGN SUBSIDIARY OF THE
BORROWER” AND (III) AMENDING AND RESTATING SUBCLAUSE (A) OF THE PROVISO TO
CLAUSE (2) THEREOF TO READ AS FOLLOWS:

(A) the consideration paid by the Borrower or such Wholly-Owned Subsidiary of
the Borrower, as the case may be, consists solely of (x) cash (including
proceeds of Revolving Loans to the extent permitted by Section 7.17),
(y) Earnout Obligations and (z) to the extent permitted under Section 8.3(m),
the issuance of unsecured Indebtedness in an aggregate principal amount not to
exceed 10% of the purchase price of such acquisition,


10.                                 THE DEFINED TERM “QUALIFIED SUBSIDIARY
GUARANTORS” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE
“(X)” AND THE WORDS “OR (Y) UNDER THE LAWS OF CANADA OR A PROVINCE THEREOF WHICH
IS A QUALIFIED CANADIAN JURISDICTION” IN SUCH DEFINED TERM.


11.                                 THE DEFINED TERM “SECURITY AGREEMENTS” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “EACH OF”
AND “AND EACH CANADIAN SECURITY AGREEMENT” IN SUCH DEFINED TERM.


12.                                 THE DEFINED TERM “SUBSIDIARIES GUARANTY” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “EACH OF”
AND “AND EACH CANADIAN SUBSIDIARIES GUARANTY” IN SUCH DEFINED TERM.


13.                                 THE DEFINED TERM “SUBSIDIARY GUARANTOR” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “AND EACH
CANADIAN SUBSIDIARY GUARANTOR” IN SUCH DEFINED TERM.


14.                                 THE DEFINED TERM “UNRESTRICTED SUBSIDIARY”
IN SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “OR A
CANADIAN SUBSIDIARY” IN SUCH DEFINED TERM.


15.                                 THE DEFINED TERMS “WSC ONTARIO ASSETS” AND
“WSC RECEIVABLES” IN SECTION 1.1 OF THE CREDIT AGREEMENT ARE DELETED.


16.                                 THE DEFINED TERMS “EARNOUT OBLIGATIONS” AND
“THIRD AMENDMENT EFFECTIVE DATE” ARE ADDED TO SECTION 1.1 OF THE CREDIT
AGREEMENT IN THE CORRECT ALPHABETICAL ORDER AND READ AS FOLLOWS:

Earnout Obligations shall mean earn-outs and deferred compensation incurred in
connection with any acquisition of a Person or a business unit, division or
product line of a Person (whether by acquisition of equity interests or assets)
under non-compete agreements, consulting agreements, earn-out agreements and
similar deferred compensation arrangements (including such as may be contained
in the purchase agreement for such acquisition).  The unpaid amount of Earnout
Obligations to be determined at any time with respect to any such acquisition
shall be calculated on the basis of the maximum determinable amount payable with
respect to such acquisition, or such lesser amount thereof agreed to by the
Administrative Agent in its sole discretion.

3


--------------------------------------------------------------------------------



THIRD AMENDMENT EFFECTIVE DATE SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN THE
AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF MARCH __, 2007, TO CERTAIN OF
THE CREDIT DOCUMENTS.


17.                                 SECTION 2.5(I) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “EFFECTIVE DATE” IN THE FIRST PARENTHETICAL
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “THIRD AMENDMENT EFFECTIVE DATE”.


18.                                 SECTION 2.6(E) OF THE CREDIT AGREEMENT IS
DELETED IN ITS ENTIRETY.


19.                                 SECTIONS 5.1(D)(II) AND 5.1(S)(II) OF THE
CREDIT AGREEMENT ARE DELETED IN THEIR ENTIRETY.


20.                                 SECTION 6.26 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING CLAUSE (B) THEREOF AND (II) RELETTERING CLAUSE (C)
THEREOF TO CLAUSE (B).


21.                                 SECTION 6.29 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE “(X)” AND CLAUSE (Y) CONTAINED THEREIN.


22.                                 A NEW SECTION 6.33 IS ADDED TO THE CREDIT
AGREEMENT AND READS AS FOLLOWS:

6.33         Guaranty by Canadian Subsidiary.  From and at all times after the
Third Amendment Effective Date, no Canadian Subsidiary of the Borrower was,
directly or indirectly, a guarantor of, or otherwise liable for or with respect
to any Contingent Obligations in respect of, or a grantor of Liens in any of its
assets or property to secure, any Indebtedness or other obligations or
liabilities of (x) Holdings or any Domestic Subsidiary or (y) any other Person
incorporated, organized or formed under the laws of the U.S., any State thereof,
the United States Virgin Islands or Puerto Rico if, with respect to this clause
(y), the effect thereof would give rise to “deemed dividend” consequences under
Section 956 of the Code (assuming for purposes of this clause (y) that such
Canadian Subsidiary had cumulative and/or current earnings and profits (as
defined in Section 964 of the Code) in its fiscal year in which it entered into
any such arrangements).


23.                                 EACH OF SECTION 7.1(A) AND SECTION 7.1(B) OF
THE CREDIT AGREEMENT IS AMENDED BY (I) DELETING THE COMMA IMMEDIATELY AFTER THE
WORDS “ANNEXES C, F, H, I, J OR K OF THE U.S. SECURITY AGREEMENT” CONTAINED
THEREIN AND SUBSTITUTING THEREFOR THE WORD “OR” AND (II) DELETING THE WORDS “OR
SCHEDULES 2.1(1)(F), 2.1(1)(H), 4.1(D) OR 4.1(E) (OR ANY ANALOGOUS SCHEDULES) TO
ANY CANADIAN SECURITY AGREEMENT” CONTAINED THEREIN.  SECTION 7.1(A) OF THE
CREDIT AGREEMENT IS FURTHER AMENDED BY (I) DELETING THE WORD “AND” IMMEDIATELY
BEFORE CLAUSE (II) OF THE FIRST SENTENCE OF SUCH SECTION 7.1(A) AND SUBSTITUTING
A COMMA THEREFOR AND (II) ADDING THE FOLLOWING CLAUSE (III) THERETO IMMEDIATELY
BEFORE THE PERIOD AT THE END OF THE FIRST SENTENCE OF SUCH SECTION 7.1(A):


AND (III) COMMENCING WITH THE 2007 FISCAL YEAR OF HOLDINGS, UNAUDITED
CONSOLIDATING BALANCE SHEETS AND UNAUDITED CONSOLIDATING STATEMENTS OF
OPERATIONS AND CASH FLOWS OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE CLOSE OF
SUCH FISCAL YEAR AND FOR SUCH FISCAL YEAR, TOGETHER WITH A COMPARISON TO THE
CORRESPONDING FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES FOR THE
PRIOR FISCAL YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED BY A RESPONSIBLE
OFFICER OF HOLDINGS AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP AND FAIRLY
PRESENTING THE FINANCIAL POSITION OF HOLDINGS AND EACH OF ITS SUBSIDIARIES AS AT
THE DATE INDICATED AND THE RESULTS OF OPERATIONS AND CASH FLOWS OF HOLDINGS AND
EACH OF ITS SUBSIDIARIES FOR THE PERIOD INDICATED IN CONFORMITY WITH GAAP


24.                                 SECTION 7.1(D) OF THE CREDIT AGREEMENT IS
AMENDED BY (I) ADDING “(X)” IMMEDIATELY BEFORE THE WORDS “NOT LATER THAN 60 DAYS
AFTER THE END OF EACH FISCAL YEAR” AT THE BEGINNING OF SUCH SECTION AND (II)
ADDING THE FOLLOWING WORDS TO THE END OF SUCH SECTION IMMEDIATELY BEFORE THE
SEMICOLON:


AND (Y) NOT LATER THAN 60 DAYS AFTER THE END OF EACH FISCAL YEAR COMMENCING WITH
THE FISCAL YEAR ENDING DECEMBER 31, 2007, ANNUAL CONSOLIDATING PROJECTIONS FOR
THE BORROWER AND ITS SUBSIDIARIES, IN REASONABLE DETAIL, FOR THE FOLLOWING
FISCAL YEAR


25.                                 SECTION 7.1(F)(D) OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING THE WORDS “OF THE QUALIFIED CREDIT PARTIES” IMMEDIATELY AFTER
EACH USAGE OF THE WORDS “RENTAL EQUIPMENT” CONTAINED THEREIN.

4


--------------------------------------------------------------------------------



26.                                 SECTION 7.16 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING THE WORDS “OR WHOLLY-OWNED CANADIAN SUBSIDIARY” IN THE
FIRST SENTENCE THEREOF, (II) DELETING THE WORDS “(I) IN THE CASE OF ANY SUCH
WHOLLY-OWNED DOMESTIC SUBSIDIARY,” CONTAINED IN THE FIRST SENTENCE THEREOF AND
(III) DELETING CLAUSE (II) OF THE FIRST SENTENCE THEREOF.


27.                                 SECTION 7.17(A) OF THE CREDIT AGREEMENT IS
AMENDED BY (I) ADDING THE WORDS “(INCLUDING, WITHOUT LIMITATION, EARNOUT
OBLIGATIONS)” IMMEDIATELY AFTER EACH USAGE OF THE WORDS “TO PAY THE PURCHASE
PRICE OR ANY OTHER AMOUNTS” OR THE WORDS “TO PAY THE PURCHASE PRICE AND ANY
OTHER AMOUNTS” THEREIN, (II) ADDING THE WORDS “AND THE CALCULATION, IN
REASONABLE DETAIL, OF THE AMOUNT OF EARNOUT OBLIGATIONS, IF ANY, WITH RESPECT TO
SUCH PERMITTED ACQUISITION” TO THE END OF SUBCLAUSE (X) OF CLAUSE (VII) OF THE
FIRST SENTENCE THEREOF IMMEDIATELY BEFORE “, (Y)”, (III) ADDING THE WORDS “AND
THE CALCULATION, IN REASONABLE DETAIL, AS OF THE DATE OF SUCH CERTIFICATE OF THE
AMOUNT OF EARNOUT OBLIGATIONS (BOTH PAID AND UNPAID AND BROKEN OUT SEPARATELY)
WITH RESPECT TO EACH PERMITTED ACQUISITION CONSUMMATED SINCE THE EFFECTIVE DATE”
TO THE END OF SUBCLAUSE (Y) OF CLAUSE (VII) OF THE FIRST SENTENCE THEREOF
IMMEDIATELY BEFORE “AND (Z)”, (IV) ADDING THE WORDS “AND THE CALCULATION, IN
REASONABLE DETAIL, AS OF THE DATE OF SUCH CERTIFICATE OF THE AMOUNT OF EARNOUT
OBLIGATIONS (BOTH PAID AND UNPAID AND BROKEN OUT SEPARATELY) WITH RESPECT TO
EACH PERMITTED ACQUISITION CONSUMMATED DURING SUCH FISCAL YEAR” TO THE END OF
CLAUSE (VII) OF THE FIRST SENTENCE THEREOF IMMEDIATELY BEFORE THE PERIOD AND (V)
DELETING THE WORDS “AND CANADA” AND THE WORDS “NON-CANADIAN” IN CLAUSE (Y) OF
THE LAST SENTENCE THEREOF.


28.                                 EACH OF SECTION 7.17(B) AND SECTION 7.17(C)
OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “NON-CANADIAN” WHERE
USED THEREIN.


29.                                 SECTION 7.20 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING “(A)” AT THE BEGINNING OF THE FIRST PARAGRAPH THEREOF
AND (II) DELETING CLAUSE (B) THEREOF.


30.                                 SECTION 7.21 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE “(X)” AND CLAUSE (Y) CONTAINED THEREIN.


31.                                 SECTION 8.1(C) OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING CLAUSE (II) THEREOF AND RELETTERING CLAUSES (III) AND
(IV) THEREOF TO CLAUSES (II) AND (III) THEREOF, (II) DELETING THE WORDS
“NON-CANADIAN FOREIGN SUBSIDIARY” WHERE USED IN THE CLAUSE RELETTERED TO CLAUSE
(II) THEREOF AND SUBSTITUTING THEREFOR THE WORDS “FOREIGN SUBSIDIARY OF THE
BORROWER” AND (III) DELETING THE WORDS “SURVIVING CORPORATION” USED IN THE
CLAUSE RELETTERED TO CLAUSE (II) THEREOF AND SUBSTITUTING THEREFOR THE WORDS
“SURVIVING ENTITY AND CONTINUES TO REMAIN A WHOLLY-OWNED SUBSIDIARY IMMEDIATELY
AFTER GIVING EFFECT TO SUCH TRANSACTION”.


32.                                 SECTION 8.1(P) OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING THE WORDS “OR A QUALIFIED CANADIAN JURISDICTION” IN
CLAUSE (I) THEREOF, (II) DELETING THE WORD “GUARANTOR” IN CLAUSE (I) THEREOF AND
SUBSTITUTING THEREFOR THE WORDS “WHICH IS A WHOLLY-OWNED SUBSIDIARY” AND (III)
DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARIES” AND “NON-CANADIAN FOREIGN
SUBSIDIARY” USED IN CLAUSE (III) THEREOF AND SUBSTITUTING THEREFOR,
RESPECTIVELY, THE WORDS “FOREIGN SUBSIDIARIES OF THE BORROWER” AND “FOREIGN
SUBSIDIARY OF THE BORROWER”.


33.                                 THE LAST SENTENCE OF SECTION 8.1 OF THE
CREDIT AGREEMENT IS AMENDED BY DELETING THE WORDS “OR CANADIAN SUBSIDIARIES” IN
THE SECOND PARENTHETICAL IN SUCH SENTENCE.


34.                                 SECTION 8.2(N) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARIES” CONTAINED
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “FOREIGN SUBSIDIARIES OF THE
BORROWER”.


35.                                 SECTION 8.3(I) OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARIES” CONTAINED
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “FOREIGN SUBSIDIARIES OF THE
BORROWER” AND (II) DELETING THE WORDS “, ANY DOMESTIC SUBSIDIARY OR ANY CANADIAN
SUBSIDIARY” CONTAINED THEREIN AND SUBSTITUTING THEREFOR THE WORDS “OR ANY
DOMESTIC SUBSIDIARY”.

5


--------------------------------------------------------------------------------



36.                                 SECTION 8.4(D) OF THE CREDIT AGREEMENT IS
AMENDED BY AMENDING AND RESTATING SUCH SECTION TO READ AS FOLLOWS:


(D)           NOTWITHSTANDING THE FOREGOING, THE BORROWER AND ITS DOMESTIC
SUBSIDIARIES AND CANADIAN SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES (WHICH
CAPITAL EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER THE
FOREGOING CLAUSE (A), (B) OR (C)) WITH THE INSURANCE PROCEEDS RECEIVED BY THE
BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES FROM ANY CASUALTY LOSS (OR WITH
RESPECT TO A CANADIAN SUBSIDIARY, FROM ANY DAMAGE, DESTRUCTION, LOSS,
CONDEMNATION, CONFISCATION OR TAKING) SO LONG AS SUCH CAPITAL EXPENDITURES ARE
TO REPLACE OR RESTORE ANY PROPERTIES OR ASSETS IN RESPECT OF WHICH SUCH PROCEEDS
WERE PAID IN ACCORDANCE WITH SECTION 7.10.


37.                                 SECTION 8.5(K) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN” IN THE PROVISO THERETO.


38.                                 SECTION 8.5(N) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARIES” WHERE USED IN
SUCH SECTION AND SUBSTITUTING THEREFOR THE WORDS “FOREIGN SUBSIDIARIES OF THE
BORROWER”.


39.                                 SECTION 8.5(O) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARIES” AND
“NON-CANADIAN FOREIGN SUBSIDIARY” WHERE USED IN SUCH SECTION AND SUBSTITUTING
THEREFOR, RESPECTIVELY, THE WORDS “FOREIGN SUBSIDIARIES OF THE BORROWER” AND
“FOREIGN SUBSIDIARY OF THE BORROWER”.


40.                                 SECTION 8.5(Q) OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN” WHERE USED THEREIN.


41.                                 SECTION 8.5 OF THE CREDIT AGREEMENT IS
FURTHER AMENDED BY (I) DELETING THE WORD “AND” AT THE END OF CLAUSE (S) THEREOF,
(II) RENUMBERING CLAUSE (T) THEREOF AS CLAUSE (U) AND REPLACING THE PHRASE
“CLAUSES (A) THROUGH (S)” APPEARING THEREIN WITH THE PHRASE “CLAUSES (A) THROUGH
(T)” AND (III) ADDING A NEW CLAUSE (T) THAT READS AS FOLLOWS:


(T)            HOLDINGS AND ITS DOMESTIC SUBSIDIARIES MAY MAKE LOANS AND
ADVANCES TO CANADIAN SUBSIDIARIES OF THE BORROWER THAT ARE WHOLLY-OWNED
SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING, SO LONG AS EACH SUCH LOAN OR ADVANCE IS REPAID WITHIN 180 DAYS; AND


42.                                 SECTION 8.6(I) OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING THE WORDS “OR ANY CANADIAN SUBSIDIARY OF THE BORROWER”
IMMEDIATELY AFTER THE WORDS “(OTHER THAN HOLDINGS)” IN CLAUSE (2) THEREOF AND
IMMEDIATELY AFTER THE WORDS “(OTHER THAN IN THE CASE OF HOLDINGS, THE CAPITAL
STOCK OF THE APPLICABLE EXISTING NON-CANADIAN FOREIGN SUBSIDIARY)” IN CLAUSE (3)
THEREOF.


43.                                 SECTION 8.12 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN” WHERE USED THEREIN.


44.                                 SECTION 8.14 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “(BUT ONLY IN THE CASE OF EQUITY INTERESTS IN
FOREIGN SUBSIDIARIES NOT CONSTITUTING CANADIAN SUBSIDIARIES)” IN CLAUSE (B)
THEREOF AND SUBSTITUTING THEREFOR THE WORDS “(BUT ONLY IN THE CASE OF EQUITY
INTERESTS IN FOREIGN SUBSIDIARIES AND, LIMITED FURTHER WITH RESPECT TO EQUITY
INTERESTS IN FOREIGN SUBSIDIARIES OF THE BORROWER, ONLY TO A DISPOSITION THEREOF
TO HOLDINGS BY THE OWNER (AND NOT ISSUER) OF SUCH EQUITY INTERESTS AND ONLY IF
SUCH DISPOSITION IS OTHERWISE EXPRESSLY PERMITTED HEREUNDER AND INVOLVES ALL AND
NOT A PORTION OF THE EQUITY INTERESTS OF SUCH FOREIGN SUBSIDIARY)”.


45.                                 SECTION 8.15 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORDS “NON-CANADIAN FOREIGN SUBSIDIARY” IN THE
PARENTHETICAL IN CLAUSE (III) THEREOF  AND SUBSTITUTING THEREFOR THE WORDS
“FOREIGN SUBSIDIARY OF THE BORROWER”.


46.                                 SECTION 8.16 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING THE WORDS “OR CANADIAN SUBSIDIARIES” IN THE SECOND LINE
THEREOF AND THE WORDS “OR CANADIAN SUBSIDIARY” IN CLAUSE (C) THEREOF, (II)
DELETING CLAUSE (B) THEREOF  AND (III) RELETTERING CLAUSE (C) THEREOF AND THE
REFERENCE TO CLAUSE (C) IN SUCH CLAUSE TO CLAUSE (B).

6


--------------------------------------------------------------------------------



47.                                 SECTION 8.17 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) DELETING “(A)” AT THE BEGINNING OF THE FIRST PARAGRAPH THEREOF
AND (II) DELETING CLAUSE (B) THEREOF IN ITS ENTIRETY.


48.                                 A NEW SECTION 8.22 AND A NEW SECTION 8.23
ARE ADDED TO THE CREDIT AGREEMENT AND READ AS FOLLOWS:

8.22         Canadian Subsidiary Guaranty or Equity Interest Pledge.  The
Borrower will not (i) permit any Canadian Subsidiary of the Borrower, directly
or indirectly, to guaranty, or otherwise incur or be liable for any Contingent
Obligations in respect of, or grant a Lien in any of its assets or property to
secure, any Indebtedness or other obligations or liabilities of (x) Holdings or
any Domestic Subsidiary or (y) any other Person incorporated, organized or
formed under the laws of the U.S., any State thereof, the United States Virgin
Islands or Puerto Rico if, with respect to this clause (y), the effect thereof
would give rise to “deemed dividend” consequences under Section 956 of the Code
(assuming for purposes of this clause (y) that such Canadian Subsidiary had
cumulative and/or current earnings and profits (as defined in Section 964 of the
Code) in its fiscal year in which it entered into any such arrangements) or
(ii) grant or permit to exist any Lien on any equity interests in any first tier
Foreign Subsidiary of the Borrower or of any of its Domestic Subsidiaries except
as granted under the U.S. Pledge Agreement.

8.23         Certain Transactions with Canadian Subsidiaries.  Notwithstanding
anything contained herein to the contrary, none of Holdings nor any Domestic
Subsidiary shall directly or indirectly (i) guarantee any Indebtedness or other
obligations of any Canadian Subsidiary of the Borrower or grant any Liens in any
of its assets to secure any Indebtedness or other obligations of any Canadian
Subsidiary of the Borrower, except that Holdings may guarantee Indebtedness or
other obligations of any Canadian Subsidiary of the Borrower or (ii) except as
otherwise expressly permitted hereunder, purchase any additional equity
interests in any Canadian Subsidiary of the Borrower.


49.                                 SECTION 11.21 OF THE CREDIT AGREEMENT IS
DELETED IN ITS ENTIRETY AND THE FOLLOWING SHALL BE SUBSTITUTED THEREFOR:


11.21                     [INTENTIONALLY OMITTED].


50.                                 ARTICLE 12 OF THE CREDIT AGREEMENT IS
AMENDED BY (I) ADDING THE WORDS “OR PROVIDE OTHER BANK PRODUCTS” IN THE THIRD
LINE OF SECTION 12.1 THEREOF IMMEDIATELY AFTER THE WORDS “TO ENTER INTO HEDGE
AGREEMENTS”, (II) ADDING THE WORDS “OR PROVISION OF SUCH OTHER BANK PRODUCTS” IN
THE FIFTH LINE OF SECTION 12.1 THEREOF IMMEDIATELY AFTER THE WORDS “ENTERING
INTO OF SUCH HEDGE AGREEMENTS”, (III) DELETING, WHERE APPROPRIATE TO REFLECT THE
INTENT OF THIS AMENDMENT, THE WORDS “OBLIGATIONS OF THE BORROWER” WHERE USED IN
SUCH ARTICLE AND SUBSTITUTING THEREFOR THE WORD “OBLIGATIONS” AND (IV) DELETING,
WHERE APPROPRIATE TO REFLECT THE INTENT OF THIS AMENDMENT, THE WORD “BORROWER”
AND SUBSTITUTING THEREFOR THE WORDS “APPLICABLE CREDIT PARTY”.


B.                                     THE U.S. SUBSIDIARIES GUARANTY IS AMENDED
AS FOLLOWS:


1.                                       THE SIXTH WHEREAS CLAUSE OF THE U.S.
SUBSIDIARIES GUARANTY IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:

WHEREAS, (i) the Borrower and/or any other Credit Parties may from time to time
be party to one or more interest rate agreements (including, without limitation,
interest rate swaps, caps, floors, collars, and similar agreements)
(collectively, the “Interest Rate Agreements”) with BofA, any Lender, any
affiliate of any of the foregoing or a syndicate of financial institutions
organized by BofA or an affiliate of BofA (even if BofA or any such Lender
ceases to be a Lender under the Credit Agreement for any reason), and any
institution that participates, and in each case their subsequent assigns, in
such Interest Rate Agreement (collectively, the “Interest Rate Creditors”) and
(ii) the Borrower and/or any other Credit Parties may from time to time be
provided other Bank Products by BofA, any Lender or any affiliate of any of the
foregoing (any such Person that provides any such other Bank Products,
collectively, the “Other Bank Product Creditors”, and the Interest Rate
Creditors and the Other Bank Product Creditors, collectively, the “Bank Product
Creditors”, and the Bank Product Creditors together with the Bank Creditors,
collectively, the “Secured Creditors”);


2.                                       THE EIGHTH WHEREAS CLAUSE OF THE U.S.
SUBSIDIARIES GUARANTY IS AMENDED BY (I) DELETING THE WORDS “THE BORROWER’S
ENTERING INTO INTEREST RATE AGREEMENTS” CONTAINED THEREIN AND SUBSTITUTING
THEREFOR THE WORDS “THE CREDIT PARTIES BEING PROVIDED BANK PRODUCTS (INCLUDING,
WITHOUT LIMITATION,

7


--------------------------------------------------------------------------------



                                                INTEREST RATE AGREEMENTS)” AND
(II) DELETING THE WORDS “TO INDUCE THE INTEREST RATE CREDITORS TO ENTER INTO
INTEREST RATE AGREEMENTS WITH THE BORROWER” CONTAINED THEREIN AND SUBSTITUTING
THEREFOR THE WORDS “TO INDUCE THE BANK PRODUCT CREDITORS TO PROVIDE BANK
PRODUCTS TO ONE OR MORE CREDIT PARTIES”.


3.                                       CLAUSE (I) OF SECTION 1 OF THE U.S.
SUBSIDIARIES GUARANTY IS AMENDED BY DELETING THE WORDS “INTEREST RATE
AGREEMENTS” IN THE PARENTHETICAL AT THE END OF SUCH CLAUSE (I) AND SUBSTITUTING
THEREFOR THE WORDS “BANK PRODUCTS”.


4.                                       CLAUSE (II) OF SECTION 1 OF THE U.S.
SUBSIDIARIES GUARANTY IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:

(ii)  (x) to each Interest Rate Creditor the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by any Credit Party under any Interest Rate Agreement, whether now in existence
or hereafter arising, and the due performance and compliance by each Credit
Party with all terms, conditions and agreements contained therein (all such
obligations and liabilities, the “Interest Rate Obligations”) and (y) to each
Other Bank Product Creditor the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for any automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by any Credit Party
under or with respect to any other Bank Products, whether now in existence or
hereafter arising or provided, and the due performance and compliance by each
Credit Party with all terms, conditions and agreements contained therein or with
respect thereto (all such obligations and liabilities, the “Other Bank Product
Obligations”, and the Other Bank Product Obligations together with the Interest
Rate Obligations, collectively, the “Bank Product Obligations”, and the Bank
Product Obligations together with the Credit Agreement Obligations, collectively
the “Guaranteed Obligations”).


5.                                       THE U.S. SUBSIDIARIES GUARANTY IS
AMENDED BY (I) DELETING, WHERE APPROPRIATE TO REFLECT THE INTENT OF THIS
AMENDMENT, THE WORDS “GUARANTEED OBLIGATIONS OF THE BORROWER” WHERE USED THEREIN
AND SUBSTITUTING THEREFOR THE WORDS “GUARANTEED OBLIGATIONS” AND (II) DELETING,
WHERE APPROPRIATE IN SECTIONS 2, 3, 4, 5, 6, 9, 10, 11 AND 21 THEREOF TO REFLECT
THE INTENT OF THIS AMENDMENT, THE WORD “BORROWER” AND SUBSTITUTING THEREFOR THE
WORDS “APPLICABLE CREDIT PARTY”.


6.                                       SECTION 6(VI) OF THE U.S. SUBSIDIARIES
GUARANTY IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

(vi)          consent to or waive any breach of, or any act, omission or default
under any of the Interest Rate Agreements, any agreements with respect to any
other Bank Products (such agreements, the “Other Bank Product Agreements” and
together with the Interest Rate Agreements, the “Bank Product Agreements”), the
Credit Agreement or any of the other Credit Documents or any of the instruments
or agreements referred to therein, or otherwise amend, modify or supplement any
of the Interest Rate Agreements, any of the Other Bank Product Agreements, the
Credit Agreement or any of the other Credit Documents or any of such other
instruments or agreements; and/or


7.                                       SECTION 12 OF THE U.S. SUBSIDIARIES
GUARANTY IS AMENDED BY (I) DELETING THE FIRST USAGE OF THE WORDS “INTEREST RATE
OBLIGATIONS” THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT
OBLIGATIONS WITH RESPECT TO HEDGE AGREEMENTS (“HEDGE AGREEMENT OBLIGATIONS”)”
AND (II) DELETING THE SECOND USAGE OF THE WORDS “INTEREST RATE OBLIGATIONS”
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “HEDGE AGREEMENT OBLIGATIONS”.


8.                                       SECTION 13 OF THE U.S. SUBSIDIARIES
GUARANTY IS AMENDED BY ADDING THE WORDS “AND THE OTHER BANK PRODUCT CREDITORS TO
PROVIDE OTHER BANK PRODUCTS” IMMEDIATELY AFTER THE WORDS “PERFORM THE INTEREST
RATE AGREEMENTS” AT THE BEGINNING OF SUCH SECTION.


9.                                       SECTION 14 OF THE U.S. SUBSIDIARIES
GUARANTY IS AMENDED BY DELETING THE WORDS “INTEREST RATE AGREEMENTS” CONTAINED
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT AGREEMENTS”.

8


--------------------------------------------------------------------------------



10.                                 SECTION 17 OF THE U.S. SUBSIDIARIES GUARANTY
IS AMENDED BY (I) DELETING THE FIRST USAGE OF THE WORDS “INTEREST RATE
OBLIGATIONS” THEREIN AND SUBSTITUTING THEREFOR THE WORDS “HEDGE AGREEMENT
OBLIGATIONS”, (II) DELETING THE WORDS “INTEREST RATE CREDITORS” WHERE USED
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITORS”,
(III) DELETING THE SECOND AND THIRD USAGE OF THE WORDS “INTEREST RATE
OBLIGATIONS” THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT
OBLIGATIONS” AND (IV) DELETING THE WORDS “ALL OBLIGATIONS OUTSTANDING FROM TIME
TO TIME UNDER THE INTEREST RATE AGREEMENTS” AT THE END OF SUCH SECTION AND
SUBSTITUTING THEREFOR THE WORDS “THE OUTSTANDING HEDGE AGREEMENT OBLIGATIONS”.


11.                                 SECTION 18 OF THE U.S. SUBSIDIARIES GUARANTY
IS AMENDED BY DELETING THE WORD “INTEREST RATE AGREEMENT” NEAR THE END THEREOF
AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT AGREEMENT”.


12.                                 SECTION 20 OF THE U.S. SUBSIDIARIES GUARANTY
IS AMENDED BY DELETING THE WORDS “INTEREST RATE CREDITOR” USED TWICE THEREIN AND
SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITOR”.


C.                                     THE U.S. SECURITY AGREEMENT  IS AMENDED
AS FOLLOWS:


1.                                       THE TENTH WHEREAS CLAUSE OF THE U.S.
SECURITY AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

WHEREAS, (i) the Borrower and/or any other Credit Parties may from time to time
be party to one or more interest rate agreements (including, without limitation,
interest rate swaps, caps, floors, collars, and similar agreements)
(collectively, the “Interest Rate Agreements”) with BofA, any Lender, any
affiliate of any of the foregoing or a syndicate of financial institutions
organized by BofA or an affiliate of BofA (even if BofA or any such Lender
ceases to be a Lender under the Credit Agreement for any reason), and any
institution that participates, and in each case their subsequent assigns, in
such Interest Rate Agreement (collectively, the “Interest Rate Creditors”) and
(ii) the Borrower and/or any other Credit Parties may from time to time be
provided other Bank Products by BofA, any Lender or any affiliate of any of the
foregoing (any such Person that provides any such other Bank Products,
collectively, the “Other Bank Product Creditors”, and the Interest Rate
Creditors and the Other Bank Product Creditors, collectively, the “Bank Product
Creditors”, and the Bank Product Creditors together with the Bank Creditors,
collectively, the “First Lien Creditors”);


2.                                       SECTION 1.1(D) OF THE U.S. SECURITY
AGREEMENT IS AMENDED BY DELETING THE WORDS “NON-CANADIAN” WHERE USED THEREIN.


3.                                       SECTION 2.11 OF THE U.S. SECURITY
AGREEMENT IS AMENDED BY ADDING AFTER THE WORDS “INTEREST RATE AGREEMENTS” THE
WORDS “, IN ANY OTHER AGREEMENTS WITH RESPECT TO ANY BANK PRODUCTS (SUCH
AGREEMENTS, THE “OTHER BANK PRODUCT AGREEMENTS” AND TOGETHER WITH THE INTEREST
RATE AGREEMENTS, THE “BANK PRODUCT AGREEMENTS”)”.


4.                                       SECTIONS 7.4 (E) AND (F) OF THE U.S.
SECURITY AGREEMENT IS AMENDED BY (I) DELETING THE WORDS “INTEREST RATE
CREDITORS” AND “INTEREST RATE CREDITOR” CONTAINED THEREIN AND SUBSTITUTING
THEREFOR, RESPECTIVELY, THE WORDS “BANK PRODUCT CREDITORS” AND “BANK PRODUCT
CREDITOR” AND (II) DELETING THE WORDS “INTEREST RATE AGREEMENTS” CONTAINED
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT AGREEMENTS”.


5.                                       SECTION 8.2 OF THE U.S. SECURITY
AGREEMENT IS AMENDED BY (I) DELETING THE WORDS “INTEREST RATE CREDITORS”
CONTAINED THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITORS”
AND (II) DELETING THE WORDS “INTEREST RATE AGREEMENTS” CONTAINED THEREIN AND
SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT AGREEMENTS”.


6.                                       THE DEFINED TERM “EVENT OF DEFAULT” IN
ARTICLE IX OF THE U.S. SECURITY AGREEMENT IS AMENDED BY (I) DELETING THE WORDS
“INTEREST RATE AGREEMENT” USED TWICE THEREIN AND SUBSTITUTING THEREFOR THE WORDS
“HEDGE AGREEMENT CONSTITUTING A BANK PRODUCT AGREEMENT” AND (II) DELETING THE
WORDS “AN INTEREST RATE CREDITOR” AND SUBSTITUTING THEREFOR THE WORDS “A BANK
PRODUCT CREDITOR”.

9


--------------------------------------------------------------------------------



7.                                       THE DEFINED TERM “FIRST LIEN
OBLIGATIONS” IN ARTICLE IX OF THE U.S. SECURITY AGREEMENT IS AMENDED BY DELETING
THE WORDS “INTEREST RATE OBLIGATIONS” AND SUBSTITUTING THEREFOR THE WORDS “BANK
PRODUCT OBLIGATIONS”.


8.                                       THE DEFINED TERM “OBLIGATIONS” IN
ARTICLE IX OF THE U.S. SECURITY AGREEMENT IS AMENDED BY (I) ADDING THE WORDS “OR
OTHER BANK PRODUCT AGREEMENTS” IMMEDIATELY AFTER THE WORDS “INTEREST RATE
AGREEMENTS” IN THE LAST PARENTHETICAL IN CLAUSE (I) THEREOF AND (II) RESTATING
IN ITS ENTIRETY CLAUSE (II) THEREOF TO READ AS FOLLOWS:

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceler­ation or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by each Assignor
to (x) the Interest Rate Creditors under, or with respect to (including, in the
case of each Assignor that is a Guarantor, all such obliga­tions, liabilities
and indebtedness of such Assignor under the respective Guaranty to which it is a
party), each Interest Rate Agreement, whether such Interest Rate Agreement is
now in existence or hereafter arising, and the due performance and compliance by
such Assignor with all of the terms, condi­tions and agreements contained
therein (all such obligations, liabilities and indebtedness described in this
clause (ii)(x) being herein collectively called the “Interest Rate Obligations”)
and (y) the Bank Product Creditors under, or with respect to (including, in the
case of each Assignor that is a Guarantor, all such obliga­tions, liabilities
and indebtedness of such Assignor under the respective Guaranty to which it is a
party), each other Bank Product Agreement, whether such Bank Product Agreement
is now in existence or hereafter arising, and the due performance and compliance
by such Assignor with all of the terms, condi­tions and agreements contained
therein (all such obligations, liabilities and indebtedness described in this
clause (ii)(y) being herein collectively called the “Other Bank Product
Obligations”, and together with all Interest Rate Obligations, the “Bank Product
Obligations”);


9.                                       THE DEFINED TERM “REQUIRED SECURED
CREDITORS” IN ARTICLE IX OF THE U.S. SECURITY AGREEMENT IS AMENDED BY
(I) DELETING THE FIRST USAGE OF THE WORDS “INTEREST RATE OBLIGATIONS” THEREIN
AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT OBLIGATIONS WITH RESPECT TO
HEDGE AGREEMENTS (“HEDGE AGREEMENT OBLIGATIONS”)” AND (II) DELETING THE SECOND
USAGE OF THE WORDS “INTEREST RATE OBLIGATIONS” THEREIN AND SUBSTITUTING THEREFOR
THE WORDS “BANK PRODUCT OBLIGATIONS”.


10.                                 THE DEFINED TERM “SECURED DEBT AGREEMENTS”
IN ARTICLE IX OF THE U.S. SECURITY AGREEMENT IS AMENDED BY DELETING THE WORDS
“THE INTEREST RATE AGREEMENTS ENTERED INTO WITH AN INTEREST RATE CREDITOR” AND
SUBSTITUTING THEREFOR THE WORDS “THE HEDGE AGREEMENTS CONSTITUTING BANK PRODUCT
AGREEMENTS ENTERED INTO WITH A BANK PRODUCT CREDITOR”.


11.                                 SECTION 10.1(D) OF THE U.S. SECURITY
AGREEMENT IS AMENDED BY DELETING THE WORDS “INTEREST RATE CREDITOR” USED TWICE
THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITOR”.


12.                                 SECTION 10.2 OF THE U.S. SECURITY AGREEMENT
IS AMENDED BY (I) DELETING THE FIRST AND SECOND USAGES OF THE WORDS “INTEREST
RATE OBLIGATIONS” THEREIN AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT
OBLIGATIONS”, (II) DELETING THE WORDS “INTEREST RATE CREDITORS” WHERE USED AND
SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITORS” AND (III) DELETING THE
WORDS “ALL INTEREST RATE OBLIGATIONS OUTSTANDING FROM TIME TO TIME UNDER THE
RESPECTIVE INTEREST RATE AGREEMENTS” WHERE USED AND SUBSTITUTING THEREFOR THE
WORDS “THE OUTSTANDING HEDGE AGREEMENT OBLIGATIONS”.


13.                                 THE DEFINED TERM “TERMINATION DATE” IN
SECTION 10.8 OF THE U.S. SECURITY AGREEMENT IS AMENDED BY (I) DELETING THE WORDS
“INTEREST RATE CREDITOR” AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT
CREDITOR” AND (II) DELETING THE WORDS “INTEREST RATE AGREEMENTS” AND
SUBSTITUTING THEREFOR THE WORDS “HEDGE AGREEMENTS CONSTITUTING BANK PRODUCT
AGREEMENTS”.


14.                                 SECTION 10.8(B) OF THE U.S. SECURITY
AGREEMENT IS AMENDED BY DELETING THE WORDS “OR CANADIAN SUBSIDIARIES” IN THE
FOURTH LINE THEREOF.


15.                                 SECTION 10.17 OF THE U.S. SECURITY AGREEMENT
IS DELETED IN ITS ENTIRETY.

10


--------------------------------------------------------------------------------



16.                                 SECTION 7 OF ANNEX N TO THE U.S. SECURITY
AGREEMENT IS AMENDED BY ADDING THE WORDS ‘“OTHER BANK PRODUCT CREDITORS,” “BANK
PRODUCT CREDITORS,”‘ IMMEDIATELY AFTER THE WORDS ‘“INTEREST RATE CREDITORS,”‘
CONTAINED THEREIN.


D.                                    THE U.S. PLEDGE AGREEMENT IS AMENDED AS
FOLLOWS:


1.                                       THE THIRD WHEREAS CLAUSE OF THE U.S.
PLEDGE AGREEMENT IS AMENDED BY DELETING THE WORDS “OF THE BORROWER” AFTER THE
WORDS “FIRST LIEN OBLIGATIONS”.


2.                                       THE TENTH WHEREAS CLAUSE OF THE U.S.
PLEDGE AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

WHEREAS, (i) the Borrower and/or any other Credit Parties may from time to time
be party to one or more interest rate agreements (including, without limitation,
interest rate swaps, caps, floors, collars, and similar agreements)
(collectively, the “Interest Rate Agreements”) with BofA, any Lender, any
affiliate of any of the foregoing or a syndicate of financial institutions
organized by BofA or an affiliate of BofA (even if BofA or any such Lender
ceases to be a Lender under the Credit Agreement for any reason), and any
institution that participates, and in each case their subsequent assigns, in
such Interest Rate Agreement (collectively, the “Interest Rate Creditors”) and
(ii) the Borrower and/or any other Credit Parties may from time to time be
provided other Bank Products by BofA, any Lender or any affiliate of any of the
foregoing (any such Person that provides any such other Bank Products,
collectively, the “Other Bank Product Creditors”, and the Interest Rate
Creditors and the Other Bank Product Creditors, collectively, the “Bank Product
Creditors”, and the Bank Product Creditors together with the Bank Creditors,
collectively, the “First Lien Creditors”; and any agreements with respect to any
such other Bank Products, collectively, the “Other Bank Product Agreements” and
together with the Interest Rate Agreements, the “Bank Product Agreements”);


3.                                       SECTION 1 OF THE U.S. PLEDGE AGREEMENT
IS AMENDED BY (I) ADDING THE WORDS “OR OTHER BANK PRODUCT AGREEMENTS”
IMMEDIATELY AFTER THE WORDS “INTEREST RATE AGREEMENTS” IN THE LAST PARENTHETICAL
IN CLAUSE (I) THEREOF AND (II) RESTATING IN ITS ENTIRETY CLAUSE (II) THEREOF TO
READ AS FOLLOWS:

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceler­ation or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Pledgor
to (x) the Interest Rate Creditors under, or with respect to, each Interest Rate
Agreement, whether such Interest Rate Agreement is now in existence or hereafter
arising, and the due performance and compliance by such Pledgor with all of the
terms, condi­tions and agreements contained therein, including, in the case of
Pledgors other than the Borrower, all obligations, liabilities and indebtedness
under the Holdings Secured Guaranty and Subsidiary Guaranty (as applicable), in
each case, in respect of the Interest Rate Agreements, and the due performance
and compliance by such Pledgor with all of the terms, conditions and agreements
contained therein (all such obligations, liabilities and indebtedness described
in this clause (ii)(x) being herein collectively called the “Interest Rate
Obligations”) and (y) the Bank Product Creditors under, or with respect to, each
other Bank Product Agreement, whether such Bank Product Agreement is now in
existence or hereafter arising, and the due performance and compliance by such
Pledgor with all of the terms, condi­tions and agreements contained therein,
including, in the case of Pledgors other than the Borrower, all obligations,
liabilities and indebtedness under the Holdings Secured Guaranty and Subsidiary
Guaranty (as applicable), in each case, in respect of such other Bank Product
Agreements, and the due performance and compliance by such Pledgor with all of
the terms, conditions and agreements contained therein (all such obligations,
liabilities and indebtedness described in this clause (ii)(y) being herein
collectively called the “Other Bank Product Obligations”, and together with all
Interest Rate Obligations, the “Bank Product Obligations”);


4.                                       THE DEFINED TERM “EVENT OF DEFAULT” IN
SECTION 2 OF THE U.S. PLEDGE AGREEMENT IS AMENDED BY (I) DELETING THE WORDS
“INTEREST RATE AGREEMENT” USED TWICE THEREIN AND SUBSTITUTING THEREFOR THE WORDS
“HEDGE AGREEMENT CONSTITUTING A BANK PRODUCT AGREEMENT” AND (II) DELETING THE
WORDS “AN INTEREST RATE CREDITOR” AND SUBSTITUTING THEREFOR THE WORDS “A BANK
PRODUCT CREDITOR”.

11


--------------------------------------------------------------------------------



5.                                       THE DEFINED TERM “FIRST LIEN
OBLIGATIONS” IN SECTION 2 OF THE U.S. PLEDGE AGREEMENT IS AMENDED BY DELETING
THE WORDS “INTEREST RATE OBLIGATIONS” AND SUBSTITUTING THEREFOR THE WORDS “BANK
PRODUCT OBLIGATIONS”.


6.                                       THE DEFINED TERM “STOCK” IN SECTION 2
OF THE U.S. PLEDGE AGREEMENT IS AMENDED BY (I) DELETING CLAUSE (Y) THEREOF AND
RELETTERING CLAUSE (Z) THEREOF TO CLAUSE (Y), (II) DELETING THE WORDS “OR A
CANADIAN CORPORATION” IN THE CLAUSE RELETTERED TO CLAUSE (Y) AND (III) DELETING
THE WORDS “NON-CANADIAN” WHERE USED IN THE CLAUSE RELETTERED TO CLAUSE (Y).


7.                                       THE DEFINED TERMS “CANADIAN
CORPORATION” AND “NON-CANADIAN FOREIGN CORPORATION” IN SECTION 2 OF THE U.S.
PLEDGE AGREEMENT ARE DELETED AND A NEW DEFINED TERM “FOREIGN CORPORATION” IS
ADDED TO SUCH SECTION IN THE CORRECT ALPHABETICAL ORDER AND READS AS FOLLOWS:


“FOREIGN CORPORATION” HAS THE MEANING SET FORTH IN THE DEFINITION OF “STOCK”.


8.                                       THE LAST PARAGRAPH OF SECTION 3.1 OF
THE U.S. PLEDGE AGREEMENT IS AMENDED BY DELETING THE WORDS “NON-CANADIAN” WHERE
USED IN CLAUSE (I) OF SUCH PARAGRAPH.


9.                                       SECTION 5 OF THE U.S. PLEDGE AGREEMENT
IS AMENDED BY DELETING THE WORDS “INTEREST RATE AGREEMENT” CONTAINED THEREIN AND
SUBSTITUTING THEREFOR THE WORDS  “HEDGE AGREEMENT CONSTITUTING A BANK PRODUCT
AGREEMENT”.


10.                                 SECTION 11 OF THE U.S. PLEDGE AGREEMENT IS
AMENDED BY DELETING THE WORDS “INTEREST RATE AGREEMENTS” AND SUBSTITUTING
THEREFOR THE WORDS “BANK PRODUCT AGREEMENTS”.


11.                                 THE DEFINED TERM “TERMINATION DATE” IN
SECTION 19 OF THE U.S. PLEDGE AGREEMENT IS AMENDED BY (I) DELETING THE WORDS
“INTEREST RATE CREDITOR” AND SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT
CREDITOR” AND (II) DELETING THE WORDS “INTEREST RATE AGREEMENTS” AND
SUBSTITUTING THEREFOR THE WORDS “HEDGE AGREEMENTS CONSTITUTING BANK PRODUCT
AGREEMENTS”.


12.                                 SECTION 19(B) OF THE U.S. PLEDGE AGREEMENT
IS AMENDED BY DELETING THE WORDS “OR CANADIAN SUBSIDIARIES” IN THE FIFTH LINE
THEREOF.


13.                                 SECTION 20(D) OF THE U.S. PLEDGE AGREEMENT
IS AMENDED BY DELETING THE WORDS “INTEREST RATE CREDITOR” USED TWICE THEREIN AND
SUBSTITUTING THEREFOR THE WORDS “BANK PRODUCT CREDITOR”.


14.                                 NOTWITHSTANDING ANYTHING IN THE U.S. PLEDGE
AGREEMENT TO THE CONTRARY, THE PLEDGE UNDER THE U.S. PLEDGE AGREEMENT IN RESPECT
OF CAPITAL STOCK OF WSC SHALL BE LIMITED TO 65% OF WSC’S VOTING CAPITAL STOCK
AND 100% OF WSC’S NON-VOTING CAPITAL STOCK.


III.                                 CONSENT TO AMENDMENT TO MORTGAGES.  THE
ADMINISTRATIVE AGENT, THE SUB-COLLATERAL AGENTS AND THE LENDERS PARTY HERETO
HEREBY CONSENT TO THE AMENDMENT OF THE MORTGAGES TO REFLECT THE AGREEMENT OF THE
BORROWER DESCRIBED IN THE THIRD WHEREAS CLAUSE HEREOF (INCLUDING, WITHOUT
LIMITATION, WITH AMENDMENTS THERETO SUBSTANTIALLY SIMILAR TO THOSE PROVIDED
ABOVE FOR ANY ONE OR MORE OF THE ABOVE COLLATERAL DOCUMENTS).


IV.                                 RELEASES.  EFFECTIVE ON THE THIRD AMENDMENT
EFFECTIVE DATE, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
SUB-COLLATERAL AGENTS AND THE AGGREGATE SUPERMAJORITY LENDERS HEREBY (I) CONSENT
TO (A) THE RELEASE OF WSC FROM ITS OBLIGATIONS UNDER THE CANADIAN SUBSIDIARIES
GUARANTY, CANADIAN SECURITY AGREEMENT AND CANADIAN BANK CONTROL AGREEMENT,
(B) THE RELEASE OF ANY AND ALL LIENS GRANTED BY WSC UNDER ANY SUCH AGREEMENTS,
INCLUDING, WITHOUT LIMITATION, THE RELEASE AND DISCHARGE OF ALL SECURITY OF WSC
PURSUANT TO THE DEEDS OF HYPOTHEC, BONDS AND BOND PLEDGE AGREEMENTS GRANTED IN
QUEBEC, CANADA, (C) THE TERMINATION OF THE CANADIAN SUBSIDIARIES GUARANTY,
CANADIAN SECURITY AGREEMENT AND CANADIAN BANK CONTROL AGREEMENT, AND (D) THE
RELEASE OF THE LIEN OF THE COLLATERAL AGENT UNDER EACH OF THE U.S. SECURITY
AGREEMENT AND THE U.S. PLEDGE AGREEMENT IN CERTAIN OF THE EQUITY INTERESTS OF
WSC AS PROVIDED IN PART II(C) AND PART II(D) ABOVE AND (II) AUTHORIZE EACH OF
THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS AND ENTER
INTO SUCH AGREEMENTS AND DOCUMENTS AND TO FILE SUCH DOCUMENTS AND INSTRUMENTS AS
MAY BE NECESSARY OR, IN THEIR RESPECTIVE REASONABLE JUDGMENT, DESIRABLE TO
EFFECTUATE THE ACTIONS SET FORTH IN CLAUSES (A) THROUGH (D) ABOVE.  EFFECTIVE ON
THE THIRD AMENDMENT EFFECTIVE DATE, THE RELEASES OF THE OBLIGATIONS AND LIENS
DESCRIBED IN CLAUSES (A), (B) AND (D) OF THE IMMEDIATELY PRECEDING SENTENCE AND
THE TERMINATION OF THE CANADIAN SUBSIDIARIES GUARANTY AND CANADIAN SECURITY
AGREEMENT DESCRIBED IN CLAUSE (C) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL BE
EFFECTIVE WITHOUT ANY FURTHER ACTION.  IN FURTHERANCE OF THE FOREGOING, AFTER
THE THIRD AMENDMENT EFFECTIVE DATE EACH OF

12


--------------------------------------------------------------------------------



                                                THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT AGREES, AT THE SOLE COST AND EXPENSE OF THE BORROWER, TO DO
ALL THINGS THAT MAY BE REASONABLY REQUESTED BY THE BORROWER TO TERMINATE, OR
EVIDENCE THE TERMINATION OF, THE CANADIAN SUBSIDIARIES GUARANTY, CANADIAN
SECURITY AGREEMENT AND CANADIAN BANK CONTROL AGREEMENT AND TO FURTHER EFFECT AND
EVIDENCE OF RECORD THE FOREGOING LIEN RELEASES (INCLUDING, BUT NOT LIMITED TO,
THE RELEASE AND DISCHARGE OF ALL SECURITY OF WSC PURSUANT TO THE DEEDS OF
HYPOTHEC, BONDS AND BOND PLEDGE AGREEMENTS GRANTED IN QUEBEC, CANADA), INCLUDING
THE FILING OF PPSA AND OTHER TERMINATION AND RELEASE DOCUMENTS WITH RESPECT TO
THE LIEN OF THE COLLATERAL AGENT IN THE ASSETS AND PROPERTY OF WSC THAT HAS BEEN
RELEASED UNDER THIS PART IV.  THE BORROWER AGREES TO DELIVER TO THE
ADMINISTRATIVE AGENT, NO LATER THAN 35 DAYS AFTER THE THIRD AMENDMENT EFFECTIVE
DATE, AN INSTRUMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, RELEASING WSC AS A GUARANTOR UNDER THE INDENTURE, DATED AS
OF SEPTEMBER 29, 2005, AMONG THE BORROWER, CERTAIN OF ITS AFFILIATES AS
GUARANTORS AND THE BANK OF NEW YORK, AS TRUSTEE, WITH RESPECT TO THE BORROWER’S
8½% SENIOR NOTES DUE 2015.


V.                                     MISCELLANEOUS.

1.             In order to induce the Administrative Agent, the Collateral
Agent, the Sub-Collateral Agents and the Aggregate Supermajority Lenders to
enter into this Amendment, each Credit Agreement Party hereby represents and
warrants that:

(a)           no Default or Event of Default exists as of the Third Amendment
Effective Date (as defined below), both immediately before and immediately after
giving effect thereto;

(b)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Third Amendment Effective Date both immediately before and
immediately after giving effect thereto, with the same effect as though such
representations and warranties had been made on and as of the Third Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date); and

(c)           effective on the Third Amendment Effective Date (and after giving
effect to this Amendment), no Canadian Subsidiary is, directly or indirectly,
guaranteeing, or otherwise liable for any Contingent Obligations in respect of,
or the grantor of Liens in any of its assets or property securing, any
Indebtedness or other obligations or liabilities of Holdings, any Domestic
Subsidiary or any other Person incorporated, organized or formed under the laws
of the U.S., any State thereof, the United States Virgin Islands or Puerto Rico.

2.             This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

3.             This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

4.             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW
OF THE STATE OF NEW YORK.

5.             This Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when the following conditions have been satisfied:

(i)            each Credit Party (other than WSC), the Administrative Agent, the
Collateral Agent, the Sub-Collateral Agents and the Aggregate Supermajority
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or
electronic transmission) the same to Kaye Scholer LLP, 425 Park Avenue, New
York, NY 10036, Attention:  Paul Somelofske (facsimile number:  212-836-7152 and
e-mail address:  psomelofske@kayescholer.com); and

(ii)           the Administrative Agent shall have received a pro forma
Borrowing Base Certificate as of the last day of the calendar month for which a
Borrowing Base Certificate was most recently delivered to the Administrative
Agent under the Credit Agreement computing the Borrowing Base as of such day as
if WSC were not a Qualified Credit Party as of such day.

13


--------------------------------------------------------------------------------


6.             The Credit Agreement is hereby ratified and confirmed and, except
as herein agreed, remains in full force and effect in accordance with its terms.

7.             At all times on and after the Third Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement and the other Credit Documents intended to be amended by this
Amendment shall be deemed to be references to the Credit Agreement and such
other Credit Documents after giving effect to this Amendment.  It is agreed that
this Amendment shall constitute a Credit Document for all purposes under the
Credit Agreement and the other Credit Documents.

*     *     *

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

WILLSCOT EQUIPMENT, LLC

 

 

 

 

 

 

 

By:

 

WILLIAMS SCOTSMAN, INC., as Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

SPACE MASTER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK & TRAILER SALES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

EVERGREEN MOBILE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott W. Becker

 

 

 

 

Title: Vice President and Treasurer

 

15


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF MARCH
6, 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN, INC.,
CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., Individually and as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin W. Corcoran

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as a Sub-Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marguerite Sutton

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen R. Lapidus

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

BT COMMERCIAL CORPORATION, as a Sub-Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frank Fazio

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Reginald Goldsmith III

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Diane Albanese

 

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dionne Rice

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT,           N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Evelyn Kusold

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert McIntyre

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew C. Sepe

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

GE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Rebecca A. Ford

 

 

 

 

Title:  Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John M. Hariaczyi

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael P. McNeirney

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dan R. Bueno

 

 

 

 

Title:  VP — Asset Based Lending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Craig Sheetz

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jay Schweiger

 

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chris Grivakis

 

 

 

 

Title: Senior Account Executive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Picillo

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Courtney Alexander

 

 

 

 

Title: Director of Portfolio Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Pickering

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Walter Stockhecker

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

SANDY SPRING BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Roy S. Lewis

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

CIBC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gerald Girardi

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

FIRST DOMINION FUNDING II

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

FIRST DOMINION FUNDING III

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

ATRIUM V

 

 

 

 

 

 

 

By:

 

Credit Suisse Alternative Capital,
as collateral manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

KATONAH III, LTD.

 

 

 

 

 

 

 

By:

 

Sankaty Advisors, LLC as Sub-Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

KATONAH IV, LTD.

 

 

 

 

 

 

 

By:

 

Sankaty Advisors, LLC as Sub-Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LOAN FUNDING XI LLC

 

 

 

 

 

 

 

By:

 

Sankaty Advisors, LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

KATONAH VII CLO, LTD.

 

 

 

 

 

 

 

By:

 

Katonah Debt Advisors, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

FLAGSHIP CLO V

 

 

 

 

 

 

 

By:

 

Deutsche Asset Managment, Inc., as Subadvisor

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

GE CFS LOAN HOLDING 2006-3 LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Amanda J. Van Heyst

 

 

 

 

Title:  Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

FIRST 2004-II CLO, LTD.

 

 

 

 

 

 

 

By:

 

TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

FIRST 2004-I CLO, LTD.

 

 

 

 

 

 

 

By:

 

TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

VELOCITY CLO, LTD.

 

 

 

 

 

 

 

By:

 

TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

CSAM FUNDING I

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

RACE POINT CLO, LIMITED

 

 

 

 

 

 

 

By:

 

Sankaty Advisors, LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

RACE POINT II CLO, LIMITED

 

 

 

 

 

 

 

By:

 

Sankaty Advisors, LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE SENIOR FLOATING-RATE TRUST

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE LIMITED DURATION INCOME FUND

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE VARIABLE LEVERAGE FUND LTD.

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

EATON VANCE VT FLOATING-RATE INCOME FUND

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

GRAYSON & CO

 

 

 

 

 

 

 

By:

 

Boston Management and Research as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

 

 

 

 

 

 

By:

 

Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

HARBOUR TOWN FUNDING LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

 

 

 

 

 

 

By:

 

Boston Management and Research as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

NUVEEN FLOATING RATE INCOME FUND

 

 

 

 

 

 

 

By:

 

Symphony Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

NUVEEN SENIOR INCOME FUND

 

 

 

 

 

 

 

By:

 

Symphony Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH, through State Street Bank and Trust
Company as Fiduciary Custodian.

 

 

 

 

 

 

 

By:

 

Eaton Vance Management, Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LIGHTPOINT CLO III, LTD.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Lightpoint Capital Management LLC
as Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

WIND RIVER CLO II LTD.

 

 

 

 

 

 

 

By:

 

McDonnell Investment Management, LLC, as Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70


--------------------------------------------------------------------------------


 

 

 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS I, LIMITED

 

 

 

OAK HILL CREDIT PARTNERS II, LIMITED

 

 

 

 

 

 

 

 

 

By:

 

Oak Hill CLO Management I, LLC
as Investment Manager

 

 

 

By:

 

Oak Hill CLO Management II, LLC
as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

By:

 

/s/ Scott D. Krase

 

 

Name: Scott D. Krase

 

 

 

 

 

Name: Scott D. Krase

 

 

Title:   Authorized Person

 

 

 

 

 

Title:   Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS III, LIMITED

 

 

 

OAK HILL CREDIT PARTNERS IV, LIMITED

 

 

 

 

 

 

 

 

 

By:

 

Oak Hill CLO Management III, LLC
as Investment Manager

 

 

 

By:

 

Oak Hill CLO Management IV, LLC
as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

By:

 

/s/ Scott D. Krase

 

 

Name: Scott D. Krase

 

 

 

 

 

Name: Scott D. Krase

 

 

Title:   Authorized Person

 

 

 

 

 

Title:   Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMBC MVI SPC,

 

 

 

 

 

 

on behalf of and for the account of Segregated Portfolio No. 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Oak Hill Separate Account Management I, LLC as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Scott D. Krase

 

 

 

 

 

 

 

 

Name: Scott D. Krase

 

 

 

 

 

 

 

 

Title:   Authorized Person

 

 

 

 

 

 

 

71


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LONG LANE MASTER TRUST IV

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

LOAN FUNDING XIII LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

VITESSE CLO LTD.

 

 

 

 

 

 

 

By:

 

TCW Advisors, as its Portfolio Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

TCW SENIOR SECURED LOAN FUND

 

 

 

 

 

 

 

By:

 

TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

TCW SELECT LOAN FUND LIMITED

 

 

 

 

 

 

 

By:

 

TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

MADISON PARK FUNDING III, LTD.

 

 

 

 

 

 

 

By:

 

Credit Suisse Alternative Capital, Inc., as collateral manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77


--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE AMENDMENT TO VARIOUS CREDIT DOCUMENTS, DATED AS OF
MARCH    , 2007, AMONG WILLIAMS SCOTSMAN INTERNATIONAL, INC., WILLIAMS SCOTSMAN,
INC., CERTAIN LENDERS PARTY TO THE CREDIT AGREEMENT, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS

 

 

 

 

 

 

 

CHATHAM LIGHT III

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78


--------------------------------------------------------------------------------